 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LINUS EKENE,                                     Case No. 2:20-cv-01255-KJM-JDP
12
                                           Plaintiff, ORDER GRANTING MOTION TO
13                                                    MODIFY SCHEDULING ORDER
                   v.
14                                                    ECF No. 43
15   E. BROUSSARD, et al.,
16                                      Defendants.
17

18        The court has read and considered defendants’ motion to modify the discovery and

19   scheduling order. For good cause shown, defendants’ motion is granted. ECF No. 43. The

20   dispositive motion deadline is extended by 60 days, up to and including August 23, 2021.

21
     IT IS SO ORDERED.
22

23
     Dated:    June 7, 2021
24                                                    JEREMY D. PETERSON
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
